U DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendments
	The Amendment filed February 18, 2021 has been entered. Claims 1-21 remain pending in the application with claims 1-20 are amended, and a claim 21 newly added. Applicant’s amendments to claims have overcome 112(f) and 112(b) previously set forth in the Non-Final Office Action mailed November 20, 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaku (US 20120190922) in view of Gono et al. (US 20070153542).
Regarding Claim 1, Kaku discloses an image processing device comprising: a processor configured to (a processing 14): 
acquire an image signal that is that is obtained by irradiating an observation target with a plurality of types of illumination light having different wavelength ranges ([0009] and [0070], wavelength ranges of the respective colors) 
and by imaging the observation target, using an imaging sensor (CCD sensor 48) under the irradiation of the respective types of illumination light (Fig.3, [0080]-[0083] images (R image, G image and B image));
determine a shape pattern of blood vessels of interest that are some or all of blood vessels included in a captured image of the observation target on the basis of the acquired image signal ([0016], [0100], [0109]-[0111], vascular pattern classification including vascular patterns associated depth and pit pattern classification including pit patterns associated with the disease invasion depth);
and estimate a blood vessel depth of the blood vessels of interest on the basis of the shape pattern ([0109]-[0115], invasion depth can be seen or diagnosed by storing vascular pattern classification).
However, Kaku does not teach wherein the blood vessel depth is a depth from a surface layer of a living body tissue to an inside of the living body tissue.
(Figs.5-6, [0109]-[0110], light short wavelength (surface) to longer wavelength (deeper region) showing the range of depths).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kaku to have wherein the blood vessel depth is a depth from a surface layer of a living body tissue to an inside of the living body tissue as taught by Gono et al. in order to provide shallow, intermediate, and deep layer tissue information during observation of the body cavity tissue ([0112] or Gono et al.). The modified device of Kaku in view of Gono et al. will hereinafter be referred to as the modified device of Kaku and Gono et al.
Regarding Claim 2, the modified device of Kaku and Gono et al. teach the claimed invention as discussed above concerning claim 1, and Kaku teaches an endoscope system (an endoscope system 10) comprising: the image processing device (a processing 14) according to claim 1;
a light source (a light source device 16) that generates the plurality of types of illumination light having different wavelength ranges (wavelength ranges of the respective colors);
and the imaging sensor (CCD sensor 48) that images the observation target irradiated with any one of the plurality of types of illumination light (Fig3, [0080]-[0083] images (R image, G image and B image)).
Regarding Claim 3, the modified device of Kaku and Gono et al. teach the claimed invention as discussed above concerning claim 2, and Kaku teaches the (an endoscope system 10), wherein the processor (a processing 14) estimates the blood vessel depth of the blood vessels of interest, utilizing correspondence information in which a blood vessel shape and a blood vessel depth are associated with each other (abstract, [0016], [0100], [0109]-[0111], vascular pattern classification including vascular patterns associated depth and pit pattern classification including pit patterns associated with the disease invasion depth; an extracting section for extracting at least one of blood vessels and pits from the image captured by the endoscope).
Regarding Claim 4, the modified device of Kaku and Gono et al. teach the claimed invention as discussed above concerning claim 3, and Kaku teaches the endoscope system (an endoscope system 10) further comprising, a database storage that stores a database regarding the correspondence information ([0016], [0020] and [0109], storage section 82).
Regarding Claim 5, the modified device of Kaku and Gono et al. teach the claimed invention as discussed above concerning claim 4, and Kaku teaches the endoscope system (an endoscope system 10), wherein the correspondence information is prepared in accordance with respective regions of the living body tissue used as the observation target, and appropriate correspondence information is referred to in accordance with a region to be observed that is the observation target ([0111]-[0117], [0133]-[0135], vascular pattern classification and pit pattern classification for each of the sites to be diagnosed).
Regarding Claim 16, the modified device of Kaku and Gono et al. teach the claimed invention as discussed above concerning claim 2, and Kaku teaches the (an endoscope system 10), wherein the processor (a processing 14) determines the shape pattern of the blood vessels of interest on the basis of information on classification patterns of a blood vessel shape determined in advance in accordance with types of the blood vessels. ([0111]-[0117] pattern classification and pit pattern classification).
Regarding Claim 17, the modified device of Kaku and Gono et al. teach the claimed invention as discussed above concerning claim 2, and Kaku teaches the endoscope system (an endoscope system 10), wherein the processor (a processing 14) determines the shape pattern, using at least one feature amount of number of branches or number of loops of the blood vessels ([0120], branched vascular pattern).
Regarding Claim 20, the modified device of Kaku and Gono et al. teach the claimed invention as discussed above concerning claim 1, and Kaku teaches a method of operating an image processing device (a processing 14) using the image processing device according to claim 1, comprising: an image signal acquisition step of acquiring an image signal (12), that is obtained by irradiating an observation target with a plurality of types of illumination light having different wavelength ranges ([0009] and [0070], wavelength ranges of the respective colors) and by imaging the observation target, using an imaging sensor (CCD sensor 48), under the irradiation of the respective types of illumination light (Fig3, [0080]-[0083] images (R image, G image and B image)); a blood vessel shape determination step of determining a shape pattern of blood vessels of interest that are some or all of blood vessels included in a captured image of the observation target on the basis of the image signal acquired by the image signal ([0016], [0100], [0109]-[0111], vascular pattern classification including vascular patterns associated depth and pit pattern classification including pit patterns associated with the disease invasion depth); and a blood vessel depth estimation step of estimating a blood vessel depth of the blood vessels of interest on the basis of the shape pattern  ([0109]-[0115], invasion depth can be seen or diagnosed by storing vascular pattern classification).
Gono et al. further teach wherein the blood vessel depth is a depth from a surface layer of a living body tissue to an inside of the living body tissue (Figs.5-6, [0109]-[0110], light short wavelength (surface) to longer wavelength (deeper region) showing the range of depths).
Claims 6-7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaku (US 20120190922) in view of Gono et al. (US 20070153542) and in further view Yamaguchi et al. (US 20090020709).
Regarding Claim 6, the modified device of Kaku and Gono et al. teach the claimed invention as discussed above concerning claim 2, but does not teach the endoscope system, wherein the processor is further configured to measure a thickness of the blood vessels from the captured image of the observation target acquired via the imaging sensor, wherein the processor estimates the blood vessel depth on the basis of information on the shape pattern of the blood vessels of interest and the measured thickness of the blood vessels of interest.
Yamaguchi et al. teach the endoscope system (10), wherein the processor (processor 200) is further configured to measure a thickness of the blood vessels (positional relation specifying section 236 may specify the positional relation between different blood vessels 810 based on the thicknesses) from the captured image of the observation target acquired via the imaging sensor (the image capturing section 110, CCD),
	wherein the processor estimates the blood vessel depth on the basis of information on the shape pattern of the blood vessels of interest (a size specifying section 238) and the measured thickness of the blood vessels of interest ([0046]-[0047], [0050]-[0051] and [0087], Depth calculator 218 may calculate the depth stored in association with the luminance value and the thickness of a newly obtained blood vessel partial image). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Kaku and Gono et al.’s endoscope system to have Yamaguchi’s processor to measure the thickness of the blood vessel as discussed above. Such a modification provides the benefit of swiftly calculating the depth and the thickness of a blood vessel portion, and further to swiftly decide the geometry of the blood vessel ([0087] of Yamaguchi et al.).
 Regarding Claim 7, the modified device of Kaku and Gono et al. teach the claimed invention as discussed above concerning claim 3, but does not teach endoscope system, wherein the processor is further configured to measure a thickness of the blood vessels from the captured image of the observation target acquired via the imaging sensor, wherein the processor estimates the blood vessel depth on the basis of information on the shape pattern of the blood vessels of interest and the measured thickness of the blood vessels of interest.
(10), wherein the processor (processor 200) is further configured to measure a thickness of the blood vessels (positional relation specifying section 236 may specify the positional relation between different blood vessels 810 based on the thicknesses) from the captured image of the observation target acquired via the imaging sensor (the image capturing section 110, CCD), 
wherein the processor estimates the blood vessel depth on the basis of information on the shape pattern of the blood vessels of interest (size specifying section 238) and the measured thickness of the blood vessels of interest ([0087], depth calculator 218 may calculate the depth stored in association with the luminance value and the thickness).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Kaku and Gono et al. to have endoscope system, wherein the processor is further configured to measure a thickness of the blood vessels from the captured image of the observation target acquired via the imaging sensor, wherein the processor estimates the blood vessel depth on the basis of information on the shape pattern of the blood vessels of interest and the measured thickness of the blood vessels of interest as taught by Yamaguchi et al. in order to swiftly calculate the depth and the thickness of a blood vessel portion, and further to swiftly decide the geometry of the blood vessel ([0087] of Yamaguchi et al.).  
   Regarding Claim 18, the modified device of Kaku and Gono et al. teach the claimed invention as discussed above concerning claim 5, and Kaku teaches the endoscope system (10), wherein the processor (processor 200) determines the shape ([0120], branched vascular pattern).
However, the modified device of Kaku and Gono et al. does not teach wherein the processor is further configured to measure a thickness of the blood vessels from the captured image of the observation target acquired via the imaging sensor, wherein the processor estimates the blood vessel depth on the basis of information on the shape pattern of the blood vessels of interest and the measured thickness of the blood vessels of interest.
Yamaguchi et al. teach the endoscope system (100) wherein the processor (processor 200) is further configured to measure a thickness of the blood vessels from (positional relation specifying section 236 may specify the positional relation between different blood vessels 810 based on the thicknesses) the captured image of the observation target acquired via the imaging sensor (the image capturing section 110, CCD), 
wherein the processor (processor 200) estimates the blood vessel depth on the basis of information on the shape pattern of the blood vessels of interest (size specifying section 238) and the measured thickness of the blood vessels of interest ([0087], depth calculator 218 may calculate the depth stored in association with the luminance value and the thickness).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Kaku and Gono et al. to have the endoscope system, wherein the processor is further configured to measure a thickness of the blood vessels from the captured image of the observation 
Regarding Claim 19, the modified device of Kaku and Gono et al. teach the claimed invention as discussed above concerning claim 2, but does not teach the endoscope system comprising: a display that presents information on the estimated blood vessel depth together with the image in which the blood vessels of interest are included.
Yamaguchi et al. teach the endoscope system (100) comprising: a display (300) that presents information on the estimated blood vessel depth together with the image in which the blood vessels of interest are included ([0051]-[0056], the display controller 226 can display, on the display 300, depth information of an object).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Kaku and Gono et al. to have the endoscope system comprising: a display that presents information on the estimated blood vessel depth together with the image in which the blood vessels of interest are included as taught by Yamaguchi et al. in order to generate the corrected images and specified size of the objects ([0057]-[0060] of Yamaguchi). 
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaku (US 20120190922) in view of Gono et al. (US 20070153542) and in further view Tominaga (US 20160157763).
Regarding Claim 8, the modified device of Kaku and Gono et al. teach the claimed invention as discussed above concerning claim 2, but does not teach wherein the processor is further configured to designate the blood vessels of interest from the captured image of the observation target acquired via the imaging sensor.
Tominaga teaches wherein the processor (a processor unit 14) is further configured to designate the blood vessels of interest from the captured image of the observation target acquired via the imaging sensor (Fig.11, [0099]-[0102], [0105], designates (inputs) a region of interest of blood vessels).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Kaku and Gono et al. to have wherein the processor is further configured to designate the blood vessels of interest from the captured image of the observation target acquired via the imaging sensor as taught by Tominaga in order to improve the accuracy of the region of interest designated ([0106] of Tominaga). The modified device of Kaku in view of Gono et al. and in further view of Tominaga will hereinafter be referred to as the modified device of Kaku, Gono et al. and Tominaga.
Regarding Claim 9, the modified device of Kaku, Gono et al. and Tominaga teach the claimed invention as discussed above concerning claim 8, and Tominaga teaches wherein the processor (a processor unit 14) is further configured to create a blood vessel extraction image obtained by extracting a blood vessel portion (Fig.11, [0083], [0103], extracting the pixel value in the region of interest 93) from the image signal obtained from the imaging sensor (image sensor 34),
wherein the processor designates the blood vessels of interest from the blood vessel extraction image serving as the captured image (Fig.11, [0083], [0099]-[0106], extracting the pixel value in the region of interest 93, and designates (inputs) a region of interest of blood vessels).
Regarding Claim 10, the modified device of Kaku, Gono et al. and Tominaga teach the claimed invention as discussed above concerning claim 8, and Tominaga teaches a display (monitor 15) that displays the image created on the basis of the image signal obtained from the imaging sensor (CCD 44),
wherein the processor (a processor unit 14) includes an operating part (operation unit 56) for performing an operation in which a user designates the blood vessels of interest on the image displayed on the display ([0099]-[0105], designation of the region of interest by the user is performed by using the operation unit 56).
Regarding Claim 11, the modified device of Kaku, Gono et al. and Tominaga teach the claimed invention as discussed above concerning claim 8, and Tominaga teaches wherein the processor (a processor unit 14) automatically designates the blood vessels of interest ([0099]-[0106] the region-of-interest setting section 215 extracts the shape of the highlighted subject 11 from the input narrowband light image, and automatically sets the extracted part as a region of interest).    
Regarding Claim 12, the modified device of Kaku, Gono et al. and Tominaga teach the claimed invention as discussed above concerning claim 8, and Tominaga teaches wherein the processor automatically designates the blood vessels of interest in ([0101]-[0102], a region of interest may be designate based on the estimated spectral image which is generated by estimating arbitrary wavelength).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaku, in view of Gono et al., in further view Tominaga, and further in view of Hirota et al. (US 20150363932).
Regarding Claim 13, the modified device of Kaku, Gono et al. and Tominaga teach the claimed invention as discussed above concerning claim 12, but does not teach wherein the processor designates a blood vessel thinner than a predetermined blood vessel thickness as the blood vessels of interest in a case where the observation target is imaged using the illumination light having a wavelength range on a relatively short wavelength side among the plurality of types of illumination light.
Hirota et al. teach wherein the processor designates a blood vessel thinner than a predetermined blood vessel thickness as the blood vessels of interest in a case where the observation target is imaged using the illumination light having a wavelength range on a relatively short wavelength side among the plurality of types of illumination light (Figs. 4 and 8, [0039]-[0040], [0061], [0081], intensity of a blood vessel signal in the narrow-band image and a depth of a blood vessel have characteristics vary according to a thickness of the blood vessel. Short-wavelength band selection unit 121a selects a narrow-band image on a short-wavelength side (such as narrow-band image of 415 nm)).

Regarding Claim 14, the modified device of Kaku, Gono et al. and Tominaga teach the claimed invention as discussed above concerning claim 12, but does not teach wherein the processor designates a blood vessel thicker than a predetermined blood vessel thickness as the blood vessels of interest in a case where the observation target is imaged using the illumination light having a wavelength range on a relatively long wavelength side among the plurality of types of illumination light.
Hirota teaches wherein the processor designates a blood vessel thicker than a predetermined blood vessel thickness as the blood vessels of interest in a case where the observation target is imaged using the illumination light having a wavelength range on a relatively long wavelength side among the plurality of types of illumination light (Figs.4 and 7, [0039]-[0040], [0062], [0081] intensity of a blood vessel signal in the narrow-band image and a depth of a blood vessel have characteristics vary according to a thickness of the blood vessel. Long-wavelength band selection unit 121b selects a narrow-band image on a long-wavelength side (such as narrow-band image of 600 nm)).
(Figs.4 and 7, [0039]-[0040], [0062], [0081] intensity of a blood vessel signal in the narrow-band image and a depth of a blood vessel have characteristics vary according to a thickness of the blood vessel. Long-wavelength band selection unit 121b selects a narrow-band image on a long-wavelength side (such as narrow-band image of 600 nm)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Kaku, Gono et al. and Tominaga to have wherein the processor designates a blood vessel thicker than a predetermined blood vessel thickness as the blood vessels of interest in a case where the observation target is imaged using the illumination light having a wavelength range on a relatively long wavelength side among the plurality of types of illumination light as taught by Hirota in order to provide observation of a blood vessel in an intended depth detail ([0075] of Hirota).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kaku, in view Gono et al., in further view of Tominaga (US 20160157763), and further in view of Aoyama (US 20160089012).
Regarding Claim 15, the modified device of Kaku, Gono et al. and Tominaga teach the claimed invention as discussed above concerning claim 11, but does not teach wherein the processor designates a type of a blood vessel having the highest contrast among types of the blood vessels included in the captured image, as the blood vessels of interest.
Aoyama teaches wherein the processor designates a type of a blood vessel having the highest contrast among types of the blood vessels included in the captured (Fig.13-14, [0082]-[0089], the image generator 78 of the special image processor unit 67 assigns the B1 image signal, in which the contrast of the superficial blood vessels 124 is high, to the luminance channel Y).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Kaku, Gono et al. and Tominaga to have wherein the processor designates a type of a blood vessel having the highest contrast among types of the blood vessels included in the captured image, as the blood vessels of interest as taught by Aoyama in order to generates the specific depth vessel-enhanced image ([0087] of Aoyama).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kaku, in view of in view of Saito (US 20110237882).
Regarding Claim 21, Kaku discloses an image processing device comprising:
a processor (a processing 14) configured to:
acquire an image signal that is obtained by irradiating an observation target with a plurality of types of illumination light having different wavelength ranges ([0009] and [0070], wavelength ranges of the respective colors) 
and by imaging the observation target, using an imaging sensor (CCD sensor 48), under the irradiation of the respective types of illumination light (Fig.3, [0080]-[0083] images (R image, G image and B image));
determine a shape pattern of blood vessels of interest that are some or all of blood vessels included in a captured image of the observation target on the basis of the acquired image signal ([0016], [0100], [0109]-[0111], vascular pattern classification including vascular patterns associated depth and pit pattern classification including pit patterns associated with the disease invasion depth);
 and estimate a blood vessel depth of the blood vessels of interest on the basis of the shape pattern ([0109]-[0115], invasion depth can be seen or diagnosed by storing vascular pattern classification).
However, Kaku does not teach wherein the processor determines the shape pattern, using at least one feature amount of number of branches or number of loops of the blood vessels, and in a case where the number of branches or the number of loops per unit area of the blood vessels of interest is greater than a predetermined number, the processor determines the blood vessels of interest as blood vessels of a surface layer of a living body tissue.
Saito teach the processor (a processor 12) determines the shape pattern (the blood vessel characteristics), using at least one feature amount of number of branches or number of loops of the blood vessels, and in a case where the number of branches or the number of loops per unit area of the blood vessels of interest is greater than a predetermined number, the processor determines the blood vessels of interest as blood vessels of a surface layer of a living body tissue ([0010]-[0014] and [0093]-[0095], the blood vessel characteristics amount setting means sets the branch point density of the blood vessel as the blood vessel characteristics amount and the interest region setting means sets a region of the blood vessel having a branch point density of the blood vessel greater than a given threshold value as the region of interest).
.
Response to Amendment
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 9532740			Saito; Takaaki et al.
US 20120078046		Sasaki et al.
US 20150003715		Tomoto; Yusuke et al.
US 20120259232		Minetoma; Yasuhiro et al.
US 20110237883		Chun; Minkyung
US 20110230715		Saito; Takaaki
US 20110245642		Minetoma
Minetoma (US 20110245642) discloses an electronic endoscope system. the blood vessel characteristics amount calculator 65 acquires one of the first to the third narrowband image data stored in the frame memory 56. The blood vessel branch point density in the superficial layer as reference, a portion having a high blood vessel branch point density is extracted from the first narrowband image data. The extraction of the portion having a high blood vessel branch point density may be achieved by binarizing the first narrowband image data.  (See figures and [0113]).
Saito et al. (US 9532740) disclose an endoscope system comprising: an illuminator for irradiating first light having a first wavelength range and having an absorption coefficient changeable with an oxygen saturation level of hemoglobin in blood and second light having a second wavelength range different from the first wavelength range to a subject body; and displaying the oxygen saturation level image on a display, wherein said first image signal includes information of said oxygen 
Sasaki et al. (US 20120078046) disclose an endoscopic image display apparatus. Fig.4 shows blood vessels in a mucosal surface layer of a body tissue. As for the mucosal surface layer of the body tissue, it has been reported that capillary blood vessels B2 such as branching vessel networks are formed between each blood vessel B1 in a mucosal deep layer and the mucosal surface layer, and a lesion of the body tissue appears in the microstructure including the capillary blood vessels B2 or the like.   (See figures 4-5B and [0044]-[0045]).
Tomoto et al. (US 20150003715) disclose an image processing apparatus including a feature value calculating section that calculates a feature value from an image picked up of a living mucous membrane, an extraction section that extracts a structure corresponding to the feature value. Blood vessels are imaged in such a manner that the blood vessels have different color tones depending on the depths in which the respective blood vessels exist. In the case of blood vessels, there is the tendency that thick blood vessels run on the deep part of a mucous membrane and thin blood vessels run in the superficial layer, and thus, the blood vessels may be distinguished from one another according to the differences in thickness in the image.   (See [0119]-[0120]).
Minetoma (US 20120259232) discloses an endoscope apparatus having: a light source device that includes a light source irradiating narrow band light and a fluorescent 
Chun (US 20110237883) discloses an electronic endoscope system including a light source device for sequentially emitting light having different wavelength bands, and permitting simultaneous acquisition of information on blood vessel depth and oxygen saturation level by switching between wavelengths of illumination light for illuminating a subject and display of an image related to an oxygen saturation level of a blood vessel lying in a given depth.  (See [0008]-[0017]).
Saito (US 20110230715) discloses an electronic endoscope system comprising an illuminating means for illuminating a subject tissue located in a body cavity and containing a blood vessel with illumination light, an electronic endoscope including an image sensor for receiving reflected light of the illumination light emitted from the illuminating means to the subject tissue to acquire an image of the subject tissue and outputting an imaging signal representing a luminance of the reflected light, a first image data producing means for outputting a plurality of first image data having different wavelength bands from the imaging signal; and a blood vessel information producing means for producing blood vessel information on the blood vessel from the first image .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795